Matter of Brianna M.H. (Douglas J.H.) (2021 NY Slip Op 06214)





Matter of Brianna M.H. (Douglas J.H.)


2021 NY Slip Op 06214


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


32/20 CAF 18-00929

[*1]IN THE MATTER OF BRIANNA M.H., DOMINIK J.H., AND TYLER J.H. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; DOUGLAS J.H., RESPONDENT, AND CRYSTAL H., RESPONDENT-APPELLANT.


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT. 
EMIL J. CAPPELLI, BUFFALO, FOR PETITIONER-RESPONDENT.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (RUSSELL E. FOX OF COUNSEL), ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered March 12, 2018 in a proceeding pursuant to Family Court Act article 10. The order denied the motion of respondent Crystal H. to vacate the temporary order of protection issued November 13, 2017 and to vacate a certain provision of the order on review entered on November 29, 2017. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 30, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court